UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4279
CHARLES R. HUDSON, IV,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-00-92)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Steven D. Goodwin, GOODWIN, SUTTON & DUVAL, Richmond,
Virginia, for Appellant. Kenneth E. Melson, United States Attorney,
Greg R. Nivala, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.
2                     UNITED STATES v. HUDSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Charles R. Hudson, IV, appeals from the district court’s order
revoking his probation and imposing a twenty-one-month sentence.
Hudson’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967), stating that there were no meritorious issues for
appeal, but addressing the sufficiency of the evidence and the length
of the sentence. Hudson filed a supplemental brief also addressing
these issues. Because our review of the record discloses no reversible
error, we affirm the revocation of Hudson’s probation and the sen-
tence imposed.

   The evidence presented at the revocation hearing established that,
while on probation, Hudson committed a crime and pled guilty to the
offense in state court. Additionally, Hudson conceded that he violated
the condition of his probation that he not commit a crime. We find
that the evidence supports a finding that Hudson violated his proba-
tion.

   Hudson also challenges the length of the sentence, which exceeded
the five-to-eleven month range suggested by the Sentencing Guide-
lines. See U.S. Sentencing Guidelines Manual § 7B1.4(a) (1998). The
sentencing ranges in Chapter 7 of the Sentencing Guidelines are not
binding on the sentencing court. United States v. Davis, 53 F.3d 638,
640-41 (4th Cir. 1995). Rather, upon finding a probation violation, the
district court may revoke probation and resentence the defendant to
any sentence within the statutory maximum for the original offense.
18 U.S.C.A. § 3565(a) (West 2000); United States v. Schaefer, 120
F.3d 505, 507 (4th Cir. 1997). Because the district court imposed a
sentence within the five-year maximum for Hudson’s original
offense, 18 U.S.C.A. § 152 (West 2000), we find no abuse of discre-
tion.
                       UNITED STATES v. HUDSON                         3
   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
district court’s order revoking Hudson’s probation and imposing a
twenty-one-month sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED